DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 1/13/2022 have been fully considered but they are not persuasive. With respect to independent claims 1 and 12 (and their respective dependent claims), Applicant argues that “The Office Action concedes that Kuo does not generate a plurality of treatment plans using the three-dimensional model and the tooth movement constraints. Office Action, 5. Rather, the Office Action cites to Sporbert. However, the cited portions of Sporbert also fail to teach or suggest such feature. The Office Action cites to paragraphs 115, 116, 141 of Sporbert. Paragraph 115 describes generating customized plans but does teach or suggest generating a plurality of treatment plans using a patient's three-dimensional model and tooth movement constraints so that a treatment plan is then selected from the plurality of treatment plans, and instructions are outputted for fabricating a plurality of appliances for the selected treatment plan. Similarly, paragraph 116 describes evaluating a single treatment plan. Lastly, paragraph 141 describes storing of 3D digital models, and does not mention treatment plans, much less a plurality of treatment plans, or using a three-dimensional model and tooth movement constraints to generate a plurality of treatment plans. For at least the foregoing reasons, independent claims 1 . 
Examiner respectfully disagrees, as previously cited by Examiner paragraphs 115 discloses “virtual patient model, or some portion thereof, such as data describing a three-dimensional model of the teeth in initial and target or treatment positions, is useful information for generating customized orthodontic appliances for treatment of the patient.  The position of the teeth in the initial and desired positions can be used to generate a set of customized brackets, and customized flat planar archwire, and customized bracket placement jigs” and further paragraph 126, discloses “The virtual patient model as described herein provides a common set of data that is useable in a variety of orthodontic or other treatment regimes.” Hence from the above passages it can be seen that Sporbert discloses using the three-dimensional model and the tooth movement constraints to generate a plurality of treatment regimes and/or plans. Further as also previously cited by Examiner Fig. 2:300 which is treatment planning software also generates plurality of treatment plans and selects the appliance based on the generated treatment plan. For instance paragraph 139 discloses “This module takes as input, patient information and the patient 3D virtual model to generate diagnosis and simulation data.  Based on one or more simulation results, this module 328, and/or module 330 generates a treatment plan and appliance selection.” Hence from this passage it is also clear that for each of the treatment plan a respective appliance will be selected (reads on claimed “outputting instructions for fabricating a plurality of appliances for the selected treatment plan”). Further paragraph 239 of Sporbert also discloses “selecting the type of treatment… The materials comprise orthodontic appliances such as brackets and archwires, and bonding agents”. Again as can be seen that from above passages that Kuo in view of Sporbert reads on the argued limitations as presented by the Applicant(s). Examiner suggests Applicant to further elaborate on how the fabrication of appliances step carried out in the claims to overcome the cited references.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US PGPUB 2007/0129991 A1) and further in view of Sporbert (US PGPUB 2005/0271996 A1).

As per claim 1, Kuo discloses a method comprising:
receiving a three-dimensional model representative of a patient's teeth (Kuo, paragraphs 59, 136 and 217, discloses “a configurable three-dimensional model may be used to input the information”);
measuring, based on the three-dimensional model, positions of the patient's teeth (Kuo, paragraph 62, 63, 217 and 246, discloses “The refinement scan is superimposed over the initial one to arrive at a match based upon tooth anatomy and tooth coordinate system”); 
receiving tooth movement constraints (Kuo, paragraph 121, discloses “when all of the teeth have been considered, the aggregate changes made to the aligner are evaluated against previously defined constraints”); 
measuring, based on the three-dimensional model, a first element of a patient's malocclusion of the patient's teeth for one or more types of dental malocclusions (Kuo, paragraphs 9, 62 and 246-247, discloses “After the patient's initial dental characteristics are provided, the user may provide a predefined treatment goal based on the patient's initial dental characteristics”); 
using the tooth movement constraints (Kuo, paragraph 247, discloses “a query function is executed at step 2920 to perform one or more searches from one or more databases associated with dental characteristics and dental treatment goals created at step 2910 based on the dental parameters”); 
measuring a second element of the patient's malocclusion in the first interim final position (Kuo, Fig. 30:3040:3060, and paragraph 279); 

selecting a treatment plan from the plurality of treatment plans (Kuo, paragraph 250, discloses treatment plan selection); 
outputting instructions for fabricating the appliance for selected treatment plan (Kuo, paragraphs 103, 250, 313 and 314).
Although Kuo discloses generation of treatment plans based on tooth movement constraints and generating an first interim final position for each of the plurality of treatment plans (Kuo, Fig. 30, and paragraphs 278 and 279) as being discussed above however does not explicitly disclose using the three-dimensional model and the tooth movement constraints to generate a plurality of treatment plans, wherein each of the plurality of treatment plans comprises a plurality of tooth positions including a first interim final position; and outputting instructions for fabricating a plurality of appliances for the selected treatment plan.
Sporbert discloses using the three-dimensional model and the tooth movement constraints to generate a plurality of treatment plans (Sporbert, Fig. 2:300, and paragraphs 115, 116 and 141) and the tooth movement constraints (Sporbert, paragraphs 116 and 141), wherein each of the plurality of treatment plans comprises a 
outputting instructions for fabricating a plurality of appliances for the selected treatment plan (Sporbert, Fig. 2:330, and paragraphs 115, 139, and 239, discloses “Based on one or more simulation results, this module 328, and/or module 330 generates a treatment plan and appliance selection….” And further paragraph 235, discloses “present treatment planning techniques lead directly to appliance design parameters”).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo teachings by generating additional treatment plans utilizing 3D model, as taught by Sporbert.
The motivation would be to quickly and efficiently design and evaluate the treatment plan (paragraph 16), as taught by Sporbert.

As per claim 2, Kuo in view of Sporbert further discloses the method of claim 1, further comprising: fabricating the appliances (Kuo, paragraphs 313 and 316, discloses “polymeric shells”) for one or more stages of the selected treatment plan, from the instructions for fabricating the respective appliance (Kuo, paragraphs 250, and 316).

As per claim 12, Kuo discloses a system for manufacturing an orthodontic appliance, the system comprising: 
a processor (Kuo, paragraph 344, processor); and 
memory including instructions that when executed by the process (Kuo, paragraphs 104 and 344) cause the system to: 


As per claim 13, please see the analysis of claim 2.






Claims 3-11, and 14-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US PGPUB 2007/0129991 A1) and further in view of Sporbert (US PGPUB 2005/0271996 A1) and further in view of Wen (US PGPUB 2017/0100214 A1).

As per claim 3, Kuo in view of Sporbert further discloses the method of claim 1, further comprises: a (first) new treatment plan wherein bicuspids are extracted and a (second) new treatment plan wherein bicuspids are not extracted (Kuo, paragraphs 90 and 278, discloses “For example, clinicians vary in how likely they would be to perform bicuspid extraction in 
cases with comparable crowding”); and determining second interim final tooth positions for each of the (first and second) new treatment plans of each of the plurality of treatment plans (Kuo, Fig. 30, and paragraphs 278 and 279).
Although Kuo discloses in paragraph 278 “user receives one or more treatment plans associated with the initial orthodontic conditions and the selected treatment goals” however Kuo in view of Sporbert does not explicitly disclose and/or utilize claim terminology for instance generating, for each treatment plan, two new treatment plans, 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo in view of Sporbert teachings by generating additional treatment plans from the initial treatment plan, as taught by Wen.
The motivation would be to provide additional treatment options and improve the 
effectiveness of the oral appliance (paragraph 280), as taught by Wen.

As per claim 4, Kuo in view of Sporbert in view of Wen further discloses the method of claim 3, further comprises: measuring the positions of the molars in each of the first and second new treatment plans of each of the plurality of treatment plans for determine the molar class occlusion for each treatment plan (Sporbert, paragraphs 172-174 and 218-221, discloses molar alignment).

As per claim 5, Kuo in view of Sporbert in view of Wen further discloses the method of claim 4, wherein, for each treatment plan, if a molar class II, class III, or mixed class II and III malocclusion is present in the second interim final tooth positions (Kuo, paragraphs 155, 180 and 292): correcting or improving the molar malocclusion (Kuo, Fig. 30); and 
generating a third interim final tooth positions for each of the first and second new treatment plans of each of the plurality of treatment plans (Kuo, paragraphs 347, 278 and 279).

As per claim 6, Kuo in view of Sporbert in view of Wen further discloses the method of claim 3, further comprises: measuring the positions of the canines in each of the first and second new treatment plans of each of the plurality of treatment plans for determine the canine class occlusion for each treatment plan (Kuo, paragraphs 153, 155, 180 and 192).

As per claim 7, Kuo in view of Sporbert in view of Wen further discloses the method of claim 6, wherein, for each treatment plan, if a canine class II, class III, or mixed class II and III malocclusion is present in the second interim final tooth positions (Kuo, paragraphs 153, 192 and 262): correcting or improving the canine malocclusion; and generating a third interim final tooth positions for each of the first and second new treatment plans of each of the plurality of treatment plans (Kuo, paragraphs 155, 180, 192 and 262).

As per claim 8, Kuo in view of Sporbert in view of Wen further discloses the method of claim 7, wherein, for each treatment plan: generating a third and a fourth new treatment plan based on the presence and strength of the class II or class III canine occlusion, the third new treatment plan including bicuspid extraction and the fourth new treatment plan not including bicuspid extraction (Kuo, paragraphs 90, 152, 180 and 278, discloses “For example, clinicians vary in how likely they would be to perform bicuspid extraction in cases with comparable crowding” hence obvious variation in view of Kuo teachings).

As per claim 9, Kuo in view of Sporbert in view of Wen further discloses the method of claim 3, further comprises: measuring the positions of the teeth in each of the first and second new treatment plans of each of the plurality of treatment plans based on the second interim final tooth positions for each treatment plan for determining the amount of overjet for each treatment plan (Kuo, paragraphs 267, 268 and 270, discloses overjet for each treatment (historical) plan).

As per claim 10, Kuo in view of Sporbert in view of Wen further discloses the method of claim 9, wherein, for each treatment plan, generating a third and a fourth new treatment plan based on the amount of upper buccal and lower lingual overjet (Kuo, Fig. 17, and paragraphs 74, 158 and 180), the third new treatment plan including lower anterior interproximal reduction and the fourth new treatment plan including correction of upper anterior spaces (Kuo, paragraphs 73, 152, 153 and 169).

As per claim 11, Kuo in view of Sporbert in view of Wen further discloses the method of claim 10, wherein, for each treatment plan, determining third interim final tooth positions (Kuo, Fig. 30 and paragraphs 278 and 279).

As per claim 14, please see the analysis of claim 3.

As per claim 15, please see the analysis of claim 4.

As per claim 16, please see the analysis of claim 5.

As per claim 17, please see the analysis of claim 6.

As per claim 18, please see the analysis of claim 7.

As per claim 19, please see the analysis of claim 8.

As per claim 20, please see the analysis of claim 9.

As per claim 21, please see the analysis of claim 10.

As per claim 22, please see the analysis of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633